Petitioners, being convicted in municipal court of the City of Clearwater upon the charge of violating Section 1 of Ordinance No. 463, have sued out writ of habeas corpus. Return has been made to the writ showing that the petitioners are held in the manner alleged in the petition. Section 1 of the ordinance, supra, provides as follows:
"That from and after the passage of this ordinance it shall be unlawful for any person to distribute pamphlets, circulars, or other similar printed or typewritten matter among citizens of the City of Clearwater without first securing a permit from the Chief of Police."
Petitioners contend that the ordinance violates Section 1 of the Fourteenth Amendment of the Federal Constitution and Sections 5 and 13 of the Declaration of Rights of the Constitution of Florida.
If so much had not been recently written by the Supreme Court of the United States and become the recognized law of the land, it might be expedient to express our views in regard to the validity of this ordinance at some length, but ordinances of this sort have been considered and discussed in lengthy opinions in the cases of Lovell v. City of Griffin,303 U.S. 444 to 453, 82 L.Ed. 949; and Schneider v. Town of Irvington, Young v. People of the State of California, Snyder v. City of Milwaukee and Nichols v. Common-wealth of Massachusetts,308 U.S. 147 to 165, 84 L.Ed. 155 and such ordinances definitely held to be invalid because of invading the right of free speech and free press *Page 541 
as guaranteed under the Constitution, and it appears to us that no useful purpose can be served by attempting to repeat or add to what has been said in that regard by the highest Court in the land.
On authority of the opinions and judgments in the cases above cited, the return is held insufficient and petitioners are discharged.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, THOMAS and ADAMS, J. J., concur.
CHAPMAN, J., concurs specially.